ICJ_091_ApplicationGenocideConvention_BIH_SCG_2007-02-26_JUD_01_ME_09_FR.txt.                                                                               366




           DE
            u CLARATION DE M. LE JUGE SKOTNIKOV

[Traduction]

   Défaut de compétence — Défaut d’accès du défendeur à la Cour à la date de
l’introduction de l’instance — Pertinence des arrêts de 2004 relatifs à la Licéité
de l’emploi de la force — Question de l’accès à la Cour non tranchée dans
l’arrêt de 1996 — Caractère non absolu et non exhaustif du principe de l’auto-
rité de la chose jugée dans le cadre d’une procédure incidente.
   Absence dans la convention sur le génocide d’une obligation implicite faite
aux Etats de ne pas commettre le génocide — Pareille obligation inexprimée
non nécessaire pour engager la responsabilité de l’Etat pour génocide — Res-
ponsabilité de l’Etat engagée dès lors qu’une personne dont les actes lui sont
attribuables commet le crime de génocide — Cour non investie de la compétence
pénale nécessaire pour établir si des personnes ont commis le génocide — Déci-
sions des juridictions investies de cette compétence pénale pouvant constituer
une base pour conclure à la responsabilité de l’Etat pour génocide si elles sont
conformes aux exigences de la convention sur le génocide — Décisions rendues
par le TPIY dans les affaires Krstić et Blagojević non conformes à la Conven-
tion puisque basées sur le crime d’« aide et d’encouragement » et comprenant des
conclusions relatives à l’état d’esprit de personnes non présentes devant le
TPIY — Commission du génocide à Srebrenica non établie de manière suffi-
sante.
   Interprétation trop large de l’obligation de prévention — Obligation appli-
cable uniquement au sein du territoire relevant de la juridiction ou du contrôle
de l’Etat — Devoir de prévention constituant une obligation de résultat et non
de comportement.

                                 COMPÉTENCE

  Dans les affaires de 2004 relatives à la Licéité de l’emploi de la force, la
Cour a reconnu une certaine réalité juridique, qui existe indépendamment
de ses vœux ou de ceux des Parties et qui ne saurait être différente en la
présente affaire : la Serbie-et-Monténégro n’était pas membre de l’Orga-
nisation des Nations Unies ni, dès lors, partie au Statut de la Cour avant
d’être admise à l’Organisation le 1er novembre 2000 en qualité de nou-
veau Membre au titre de l’article 4 de la Charte des Nations Unies (voir,
par exemple, Licéité de l’emploi de la force (Serbie-et-Monténégro c. Bel-
gique), exceptions préliminaires, arrêt, C.I.J. Recueil 2004, p. 314-315,
par. 91). Sur cette base, la Cour a, dans les affaires précitées, conclu
qu’elle n’était pas ouverte à la Serbie-et-Monténégro à la date de l’intro-
duction de l’instance et que, pour cette raison, elle n’avait pas compé-
tence pour connaître de celles-ci (ibid., p. 327-328, par. 127 et 129).
  Or, du raisonnement suivi par la Cour dans la présente affaire il ressort
qu’elle peut, en appliquant le principe de l’autorité de la chose jugée à
une procédure incidente, créer deux réalités parallèles : ainsi, dans la pré-

                                                                              327

        APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. SKOTNIKOV)               367

sente affaire, et contrairement à ce qui avait été le cas dans celles relatives
à la Licéité de l’emploi de la force, elle serait ouverte au défendeur en
vertu de la conclusion sur la compétence à laquelle elle était parvenue
dans son arrêt de 1996 sur les exceptions préliminaires (Application de la
convention pour la prévention et la répression du crime de génocide (Bos-
nie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J.
Recueil 1996 (II), p. 595).
   La thèse selon laquelle la question de l’accès du défendeur à la Cour au
titre du paragraphe 1 de l’article 35 du Statut doit être considérée comme
ayant été réglée dans l’arrêt de 1996, alors que tel n’est assurément pas le
cas, porte un nouveau coup à la réalité qui, suivant l’arrêt, peut être alté-
rée « en toute logique » si l’intégrité du principe de l’autorité de la chose
jugée l’exige :
        « [L]es difficultés juridiques soulevées par la situation du défen-
     deur à l’égard de l’Organisation des Nations Unies n’étaient pas
     expressément mentionnées dans l’arrêt de 1996. La Cour a déclaré ...
     que « la Yougoslavie était liée par les dispositions de la convention
     [sur le génocide] à la date du dépôt de la requête en la présente
     affaire » (Application de la convention pour la prévention et la répres-
     sion du crime de génocide (Bosnie-Herzégovine c. Yougoslavie),
     arrêt, C.I.J. Recueil 1996 (II), p. 610, par. 17) et a conclu qu’« elle
     a[vait] compétence, sur la base de l’article IX de la convention pour
     la prévention et la répression du crime de génocide, pour statuer sur
     le différend » (ibid., p. 623, par. 47, point 2), al. a)). Etant donné
     que ... la question de la capacité d’un Etat à être partie à une pro-
     cédure est une question qui se pose avant celle de la compétence
     ratione materiae et que la Cour doit, au besoin, soulever d’office ...,
     cette conclusion doit nécessairement s’interpréter comme signifiant
     en toute logique que la Cour estimait à l’époque que le défendeur
     avait qualité pour participer à des affaires portées devant elle. Sur
     cette base, la Cour a alors formulé une conclusion sur sa compé-
     tence, avec l’autorité de la chose jugée. Point n’est besoin pour elle,
     aux fins de la présente procédure, d’aller au-delà de cette conclusion
     en examinant par quel cheminement elle y est parvenue. Que les
     Parties considèrent la question comme relevant de l’« accès à la
     Cour » ou de la « compétence ratione personae », le fait est que la
     Cour n’aurait pu trancher l’affaire au fond si le défendeur n’avait
     pas la capacité, en vertu du Statut, d’être partie à une procédure
     devant la Cour. » (Arrêt, par. 132.)
        « Que la RFY avait la capacité de se présenter devant la Cour en
     vertu du Statut constitue un élément du raisonnement suivi dans
     l’arrêt de 1996, qui peut — et même doit — en toute logique être
     sous-entendu dans celui-ci. » (Ibid., par. 135.)
   Il est évident que l’idée d’un « élément inexprimé du raisonnement »
n’est pas compatible avec l’article 56 du Statut, aux termes duquel
« [l’]arrêt est motivé ».

                                                                           328

        APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. SKOTNIKOV)             368

   Il convient également de noter que la partie de l’arrêt de 1996 consa-
crée à la compétence ratione personae se rapportait uniquement à la ques-
tion de savoir si le demandeur et le défendeur étaient parties à la conven-
tion sur le génocide, et le postulat adopté dans cet arrêt était que la
convention satisfaisait à l’exigence dictée au paragraphe 2 de l’article 35
du Statut, constituant donc une base indépendante et suffisante pour
ouvrir la Cour au défendeur. La Cour s’en était ainsi tenue au point de
vue qu’elle avait adopté à titre provisoire dans son ordonnance de 1993
indiquant des mesures conservatoires :
    « une instance peut être valablement introduite par un Etat contre un
    autre Etat qui, sans être partie au Statut, est partie à une telle dis-
    position particulière d’un traité en vigueur, et ce indépendamment
    des conditions réglées par le Conseil de sécurité dans sa résolution 9
    (1946) » (Application de la convention pour la prévention et la répres-
    sion du crime de génocide, mesures conservatoires, ordonnance du
    8 avril 1993, C.I.J. Recueil 1993, p. 14, par. 19).
  Voilà pourquoi la Cour n’a, ni en 1993 ni en 1996, examiné la question
incertaine et contradictoire de savoir si elle était ouverte au défendeur en
vertu du paragraphe 1 de l’article 35. Dans les arrêts de 2004 relatifs à la
Licéité de l’emploi de la force, en revanche, la Cour a examiné la question
de l’accès tant au regard du paragraphe 1 qu’au regard du paragraphe 2
de l’article 35, pour déclarer que la disposition relative aux « traités en
vigueur » figurant au paragraphe 2 concernait uniquement les traités en
vigueur à la date d’entrée en vigueur du Statut (Licéité de l’emploi de la
force (Serbie-et-Monténégro c. Belgique), exceptions préliminaires, arrêt,
C.I.J. Recueil 2004, p. 323-324, par. 113).
  L’idée que la réalité parallèle, créée par la Cour, est aussi solide que
celle existant indépendamment est exprimée sans ambages dans l’arrêt :

       « Aussi fondamentale qu’elle puisse être, la question de la capacité
    des Etats à être parties à des affaires devant la Cour reste une ques-
    tion que la Cour doit trancher conformément au paragraphe 6 de
    l’article 36 du Statut et, dès lors qu’une conclusion favorable à la
    compétence a été énoncée avec l’autorité de la chose jugée, elle ne
    peut plus être remise en question ou réexaminée, si ce n’est par le
    biais de la procédure en revision prévue à l’article 61 du Statut. Il est
    donc impossible, juridiquement, que la Cour puisse « rendre une déci-
    sion finale envers une partie à l’égard de laquelle elle ne peut pas
    exercer sa fonction judiciaire », parce que la question de savoir si un
    Etat est ou non une partie à l’égard de laquelle la Cour a compétence
    est de celles que seule la Cour a le pouvoir de trancher. » (Arrêt,
    par. 138.)
  La Cour affirme ensuite ne pas excéder son pouvoir en établissant, par
application du principe de l’autorité de la chose jugée, sa propre réalité
parallèle :

                                                                         329

        APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. SKOTNIKOV)             369

    « l’application « des prescriptions impératives du Statut » relève de la
    décision de la Cour dans chaque affaire qui lui est soumise et,
    lorsque la Cour s’est déclarée compétente avec l’autorité de la
    chose jugée, il ne peut y avoir excès de pouvoir aux fins de cette
    affaire, la Cour étant seule compétente pour se prononcer sur de
    telles questions en vertu de son Statut » (arrêt, par. 139).
  Le raisonnement de la Cour repose sur l’idée qu’une conclusion géné-
rale sur la compétence qui a été rendue dans le cadre d’une procédure
incidente revêt un caractère absolu et exhaustif (il va sans dire que les
décisions rendues par la Cour sur telle ou telle exception préliminaire ont
pleinement autorité de chose jugée).
  Pourtant, telle n’était manifestement pas l’opinion de la Cour lorsqu’elle
a autorisé le greffier à informer le défendeur que
    « [e]n outre, comme l’a en fait relevé la Serbie-et-Monténégro dans
    l’« Initiative » et comme elle l’a elle-même souligné dans le passé, la
    Cour est autorisée à examiner des questions de compétence proprio
    motu, et doit « toujours s’assurer de sa compétence » (Appel concer-
    nant la compétence du Conseil de l’OACI, C.I.J. Recueil 1972,
    p. 52). Il va donc sans dire que la Cour ne se prononcera sur le fond
    de la présente affaire qu’à condition d’avoir pu établir qu’elle a com-
    pétence ; si la Serbie-et-Monténégro souhaite présenter à la Cour des
    arguments supplémentaires sur les questions de compétence lors de
    la procédure orale au fond, elle est libre de le faire. » (Lettre du
    12 juin 2003.)
   La teneur de cette lettre indiquait clairement aux Parties qu’aucune
décision définitive n’avait été prise sur la compétence — il aurait en effet
été inconcevable que la Cour fasse savoir au défendeur qu’il était libre de
lui présenter des arguments supplémentaires sur des questions de compé-
tence alors qu’elle n’envisageait pas la possibilité d’y souscrire, qu’elle
évoque une action proprio motu sans envisager la possibilité d’y avoir
recours ni celle, qui en découle, que cette action puisse l’amener à une
conclusion négative sur la compétence. L’invitation faite à la Serbie-et-
Monténégro de soulever des questions de compétence au stade du fond
aurait sinon été sans objet.

   La lettre de juin 2003 impliquait la recevabilité des objections du défen-
deur à l’application de l’article 35 du Statut. En effet, ces exceptions à la
compétence de la Cour ont été formulées dans le cadre des conclusions
finales et rejetées par la Cour dans le dispositif du présent arrêt.

   La position de la Cour consiste à interpréter le principe de l’autorité de
la chose jugée comme revêtant un caractère absolu et exhaustif dans le
cadre d’une procédure incidente. Cette interprétation s’écarte radicalement
de la position plus prudente et plus nuancée que la Cour avait adoptée plus
tôt à ce sujet. Elle va à l’encontre du « caractère non exhaustif de la phase

                                                                         330

        APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. SKOTNIKOV)                370

consacrée aux exceptions préliminaires » (en vertu duquel, « [q]ue des ques-
tions de compétence aient ou non été soulevées au stade des exceptions
préliminaires, elles peuvent toujours l’être ultérieurement, même par la
Cour proprio motu » (Shabtai Rosenne, The Law and Practice of the Inter-
national Court 1920-2005, vol. II, p. 876, par. II.229)). Elle limite le droit
et le devoir qu’a la Cour d’agir de sa propre initiative pour s’assurer qu’elle
a bien compétence à tous les stades de la procédure. Elle peut enfin, comme
en l’espèce, amener la Cour à contredire des faits juridiques émanant
d’autres entités qu’elle-même, ainsi que ses propres conclusions sur les
mêmes faits dans une autre affaire. Le raisonnement de la Cour dénote
également une idée d’infaillibilité de sa part qu’il m’est difficile d’accepter.
   Pour les raisons qui précèdent, je n’ai pu adhérer à la conclusion de la
Cour qui figure au paragraphe 1 du dispositif de l’arrêt.



                                    FOND

   Aux termes de l’article IX de la convention sur le génocide, la Cour est
chargée de régler les différends entre les parties contractantes, « y compris
ceux relatifs à la responsabilité d’un Etat en matière de génocide ou de
l’un quelconque des autres actes énumérés à l’article III ». La logique qui
sous-tend l’arrêt est qu’aucun Etat ne peut être tenu pour responsable
d’un génocide ou de l’un quelconque des autres actes énumérés à l’ar-
ticle III, sauf à ce que la convention sur le génocide impose aux parties
contractantes une obligation de ne pas commettre elles-mêmes le géno-
cide ou les autres actes énumérés à l’article III de la Convention.
   Dans son arrêt, la Cour déclare que, « [l’]article IX étant essentielle-
ment une clause de compétence, [elle] estime devoir d’abord rechercher si
l’obligation de nature substantielle pour les Etats de ne pas commettre de
génocide peut découler des autres dispositions de la Convention » (arrêt,
par. 166). Elle reconnaît qu’« une telle obligation n’est pas expressément
imposée par les termes mêmes de la Convention » (ibid.). Dès lors, sui-
vant la logique de l’arrêt, cette obligation doit être considérée comme
sous-entendue dans l’article premier : « l’obligation de prévenir le géno-
cide implique nécessairement l’interdiction de le commettre » (ibid.). La
Cour conclut également que l’obligation qu’ont les Etats de ne pas com-
mettre eux-mêmes le génocide est applicable aux autres actes énumérés à
l’article III (arrêt, par. 167).
   Cette interprétation me semble pécher pour les raisons suivantes.
   Premièrement, l’idée même d’une obligation inexprimée est contestable
d’une manière générale.
   Deuxièmement, cette « obligation inexprimée » s’inscrit mal dans la
Convention. Les dispositions substantielles de celle-ci portent sur la res-
ponsabilité pénale individuelle. La Cour aborde cet aspect dans son arrêt
et tente de le concilier avec l’idée d’une obligation propre à l’Etat de ne
pas commettre lui-même les actes criminels qu’il s’engage à prévenir et à

                                                                            331

        APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. SKOTNIKOV)             371

réprimer. Cette tentative n’est toutefois pas convaincante. Et elle ne peut
pas l’être, puisque ce n’est tout simplement pas ce qui figure dans la
Convention.
   Troisièmement, l’idée d’une obligation propre à l’Etat de ne pas com-
mettre le génocide ni les autres actes énumérés à l’article III va à l’en-
contre des fondements mêmes de la convention sur le génocide, étant
donné que, dans celle-ci, le génocide (ou chacun des autres actes visés à
l’article III) constitue nécessairement un crime. Or, il est généralement
reconnu qu’il n’existe pas de responsabilité pénale des Etats. La Cour,
les Parties, la Commission du droit international (la CDI) s’accordent
toutes sur le fait que les Etats ne commettent pas de crimes. Dès lors,
introduire l’idée d’un Etat commettant lui-même le génocide revient à
dépénaliser ce crime, qui se trouve ainsi transformé en fait internatio-
nalement illicite. Cette transformation est aussi étonnante qu’impossible
au regard de la convention sur le génocide.
   La Cour, tout en concluant que « les parties contractantes à la Conven-
tion sont tenues de ne pas commettre de génocide », précise cependant
que les parties sont tenues de ne pas le faire « à travers les actes de leurs
organes ou des personnes ou groupes dont les actes leur sont attri-
buables » (arrêt, par. 167).
   La Cour déclare que, « si un organe de l’Etat ou une personne ou un
groupe de personnes dont les actes sont juridiquement attribuables à
l’Etat en question commet l’un des actes prohibés par l’article III de la
Convention, la responsabilité internationale de celui-ci est engagée »
(arrêt, par. 179). C’est absolument exact. La responsabilité d’un Etat est
engagée lorsqu’une personne dont les actes lui sont juridiquement attri-
buables commet un crime de génocide. Aucune « obligation inexprimée »
interdisant aux Etats de commettre eux-mêmes le génocide n’est néces-
saire pour que cette responsabilité soit engagée par voie d’attribution.
   Je ne puis donc m’associer au raisonnement de la Cour voulant que, à
moins de lire dans la Convention une obligation propre aux Etats parties
de ne pas commettre de génocide, il ne leur serait pas « interdit de com-
mettre eux-mêmes de tels actes par l’intermédiaire de leurs propres
organes, ou des personnes sur lesquelles ils exercent un contrôle si étroit
que le comportement de celles-ci leur est attribuable selon le droit inter-
national » (arrêt, par. 166). La Commission du droit international a
rappelé l’évidence lorsqu’elle a déclaré :

        « L’Etat est une entité organisée réelle, une personne juridique
    ayant pleine qualité pour agir d’après le droit international. Mais le
    reconnaître ne veut pas dire nier la vérité élémentaire que l’Etat
    comme tel n’est pas capable d’agir. Un « fait de l’Etat » met néces-
    sairement en jeu une action ou une omission d’un être humain ou
    d’un groupe : « Les Etats ne peuvent agir qu’au moyen et par l’entre-
    mise de la personne de leurs agents et représentants. » » (Projet
    d’articles sur la responsabilité de l’Etat pour fait internationalement
    illicite et commentaires y relatifs (2001), p. 71.)

                                                                         332

          APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. SKOTNIKOV)                           372

   Il serait en effet extraordinaire d’interpréter la convention sur le géno-
cide comme permettant aux Etats « en tant que tels » de commettre le
génocide, ou l’un quelconque des autres actes énumérés à l’article III, car
leur responsabilité est de toute manière engagée dès lors qu’un crime de
génocide est commis par des personnes susceptibles de l’engager. Géné-
ralement, par principe, lorsqu’un acte condamné par le droit internatio-
nal est commis par une personne susceptible d’engager la responsabilité
de l’Etat, celui-ci peut être tenu pour responsable. Le fait que des conven-
tions internationales condamnant certains actes renferment des « clauses
échappatoires », comme tel est le cas de la convention internationale pour
la répression des attentats terroristes à l’explosif et de la convention inter-
nationale pour la répression des actes de terrorisme nucléaire, qui sous-
traient à leur champ d’application les forces armées en temps de conflit
armé 1, confirme tout bonnement ce principe. Celui-ci est définitivement
consacré par la convention sur le génocide qui, tout d’abord, vise expres-
sément en son article IX la responsabilité d’un Etat pour génocide, un
crime que ses dispositions substantielles définissent comme étant commis
par des personnes, et, ensuite, traduit l’interdiction absolue du génocide
en droit international général 2. L’idée, artificielle, d’une obligation
propre à l’Etat de ne pas commettre le génocide qui serait contenue
dans la convention sur le génocide ne renforce en rien cette interdiction
catégorique.
   Les Parties se sont accordées dans une certaine mesure sur ce point.
D’après le défendeur,
      « pour qu’un Etat soit responsable, en vertu de la convention sur le
      génocide, il faut d’abord que les faits soient établis. Or, le génocide
      étant un crime, il ne peut être établi que conformément aux règles du
      droit pénal, qui requièrent d’abord une responsabilité individuelle.
      La responsabilité de l’Etat ne peut être engagée que lorsque l’exis-
      tence du génocide a été établie au-delà de tout doute raisonnable.
      Ensuite, il faut encore que la personne qui a commis le génocide
      puisse engager la responsabilité de l’Etat. » (CR 2006/18, p. 20,
      par. 38.)
Selon le demandeur,
      « le génocide est, dans la pleine acception que cette expression revêt,

   1 Voir la convention internationale pour la répression des attentats terroristes à

l’explosif, adoptée le 15 décembre 1979 par l’Assemblée générale des Nations Unies,
art. 19, par. 2, et la convention internationale pour la répression des actes de terrorisme
nucléaire, adoptée le 13 avril 2005 par l’Assemblée générale des Nations Unies, art. 4,
par. 2.
   2 Le fait que l’article IX fasse l’objet de réserves de la part d’un certain nombre d’Etats

parties n’enlève rien au caractère absolu de l’interdiction du génocide exprimée dans la
convention sur le génocide. Une réserve à l’article IX n’absout pas un Etat de toute
responsabilité pour génocide, elle empêche seulement la Cour de régler un différend relatif
à cette responsabilité.

                                                                                         333

        APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. SKOTNIKOV)              373

    un crime international qui engage non seulement la responsabilité
    pénale des individus qui le commettent mais également celle de l’Etat
    auquel peuvent être attribués les actes commis par des individus,
    agissant de jure ou de facto pour son compte » (CR 2006/33, p. 31,
    par. 44).
   Si la Cour s’en était tenue à la position selon laquelle la responsabilité
de l’Etat est engagée dès lors que le crime de génocide ou les autres actes
visés à l’article III sont commis par des individus susceptibles de l’enga-
ger, elle serait restée dans le cadre sûr de la Convention et aurait été par-
faitement à même de rendre la décision requise par l’article IX quant à
« la responsabilité d’un Etat en matière de génocide ou de l’un quel-
conque des autres actes énumérés à l’article III ».
   L’article IX étend la portée du règlement des différends au-delà des
questions classiques « d’interprétation et d’application » (l’ajout du terme
« exécution » n’est pas particulièrement significatif) pour y inclure la res-
ponsabilité de l’Etat à raison du génocide et des autres actes énumérés à
l’article III.
   Cela étant, rien n’indique dans cet article que la Cour ait le pouvoir
d’aller au-delà du règlement des différends relatifs à la responsabilité de
l’Etat pour se livrer en fait à une enquête et déterminer si le crime de
génocide a ou non été commis.
   La Cour ne peut tout simplement pas, faute de compétence pénale, éta-
blir si des personnes susceptibles d’engager la responsabilité d’un Etat
sont coupables du crime de génocide.
   En particulier, ce défaut de compétence pénale empêche la Cour d’éta-
blir l’existence ou l’absence d’une intention génocide, puisque rien dans la
convention sur le génocide n’indique qu’une telle intention y soit envisa-
gée autrement qu’en tant qu’élément nécessaire, qu’élément moral du
crime de génocide.
   Ce que la Cour peut et doit faire, c’est statuer sur la question de savoir
s’il a été suffisamment établi qu’un génocide avait été commis.
   Pour ce faire, il lui aurait suffi en l’espèce de s’appuyer sur les conclu-
sions du Tribunal pénal international pour l’ex-Yougoslavie (le TPIY),
pour autant qu’elles soient conformes à la convention sur le génocide, qui
est la seule base de compétence de la Cour dans la présente affaire.

   Au lieu de cela, la Cour a pris pour position qu’il lui était loisible de
déterminer elle-même si le génocide avait ou non été commis, sans
s’appuyer sur une décision émanant d’une juridiction exerçant une com-
pétence pénale. Dans son arrêt, la Cour s’abstient d’exposer le fondement
juridique de cette position, se déclarant plutôt « habilitée » à agir ainsi
(arrêt, par. 181), ce qui ne découle d’aucune partie de la convention sur le
génocide.
   La Cour affirme :
      « Toute autre interprétation signifierait que la Convention n’aurait
    prévu aucune voie de droit dans des cas que l’on n’aura aucune peine

                                                                          334

        APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. SKOTNIKOV)             374

    à se figurer : celui de dirigeants d’un Etat ayant commis un génocide
    sur le territoire de celui-ci et qui ne seraient pas traduits en justice
    parce qu’ils continueraient, par exemple, à exercer un contrôle impor-
    tant sur les organes de l’Etat, notamment la police, le ministère
    public et les tribunaux et parce qu’il n’existerait pas de juridiction
    pénale internationale ayant compétence pour connaître des crimes
    allégués ; ou celui d’un Etat responsable qui aurait reconnu la viola-
    tion. » (Arrêt, par. 182.)

   Toutefois, le fait d’invoquer l’absence de voies de droit dans certaines
circonstances comme un argument a contrario ne conforte ni n’éclaircit la
position de la Cour. Aucune voie de droit ne serait ouverte lorsque, par
exemple, l’Etat en question aurait formulé une réserve à l’article IX.
Quant à l’exemple ci-dessus relatif aux dirigeants d’un Etat continuant de
contrôler leur pays, des voies de droit resteraient au contraire disponibles
si la Cour était dûment saisie ; en outre, après avoir établi sa compétence
prima facie, la Cour peut, si elle en est priée, indiquer des mesures conser-
vatoires revêtant une force obligatoire. Qui plus est, pour répondre
immédiatement à de telles circonstances, une action du Conseil de sécu-
rité de l’Organisation des Nations Unies, au sens du chapitre VII de la
Charte des Nations Unies, serait probablement requise. En ce qui
concerne l’absence éventuelle de juridiction pénale internationale, le
Conseil de sécurité peut établir un tribunal pénal ad hoc si l’Etat en ques-
tion n’est pas partie au Statut de Rome de la Cour pénale internationale,
ouvert à la signature le 17 juillet 1998. Et, bien entendu, si un Etat devait
reconnaître sa responsabilité pour génocide devant la Cour, il n’y aurait
tout simplement lieu d’établir ni la commission du génocide, ni la respon-
sabilité du défendeur, ce qui permettrait à la Cour de passer directement
à la question des réparations.
   La conception voulant que la Cour non seulement détermine la respon-
sabilité d’un Etat pour génocide, mais établisse également si le génocide a
ou non été commis, découle naturellement de la thèse selon laquelle il
existerait une obligation de l’Etat de ne pas commettre lui-même le géno-
cide, obligation que la Cour infère de la Convention. Suivant une telle
interprétation, la Cour déterminerait simplement si cette « obligation
conventionnelle » a été violée. Ainsi, dans cette logique, le défaut de com-
pétence pénale ne constitue absolument pas un obstacle, puisque la Cour
n’envisage pas le génocide en tant que crime, ce qu’il est bien entendu
incontestablement au regard de la convention sur le génocide. Cette
approche n’est conforme ni à la convention sur le génocide ni au Statut
de la Cour.
   Ayant déclaré qu’elle devait « déterminer elle-même les faits qui sont
pertinents au regard des règles de droit que, selon le demandeur, le défen-
deur aurait transgressées », la Cour reconnaît qu’« [u]n grand nombre des
allégations présentées à [elle] ont déjà fait l’objet d’instances devant le
TPIY et de décisions rendues par ce dernier » (arrêt, par. 212), avant de
conclure qu’elle

                                                                         335

        APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. SKOTNIKOV)                375

     « doit en principe admettre comme hautement convaincantes les
     conclusions de fait pertinentes auxquelles est parvenu le Tribunal en
     première instance, à moins, évidemment, qu’elles n’aient été infir-
     mées en appel. Pour les mêmes raisons, il convient également de
     donner dûment poids à toute appréciation du Tribunal fondée sur
     les faits ainsi établis, concernant par exemple l’existence de l’inten-
     tion requise. » (Arrêt, par. 223.)

   Après avoir ainsi établi en principe qu’elle pouvait parvenir à des
conclusions différentes de celles de ce tribunal pénal quant à l’existence
du génocide, la Cour a poursuivi en examinant des allégations qui avaient
déjà été considérées et jugées par le TPIY, au risque d’entrer ainsi direc-
tement en conflit avec ce dernier.
   Pareil conflit n’a évidemment pas eu lieu dans la pratique. Cela étant,
la Cour n’en a pas moins échoué à trouver, dans le cadre de la convention
sur le génocide, un juste équilibre entre sa propre compétence et celle
d’un tribunal pénal.
   Par ailleurs, une distinction claire doit être opérée entre mener sa
propre enquête et parvenir à des conclusions juridiquement obligatoires
sur le point de savoir si le génocide a été commis, ce que la Cour ne peut
faire, et appliquer le critère de la convention sur le génocide aux décisions
du TPIY sur le génocide, ce que la Cour devait faire, sa compétence étant
fondée uniquement sur cette convention et le Tribunal tenant la sienne de
son Statut. Le critère en question consistait à déterminer si les décisions
du TPIY étaient conformes à la convention sur le génocide. Si une
conclusion particulière du TPIY ne satisfaisait pas à ce critère, la Cour
devait l’écarter dans le cadre de son examen de l’affaire portée devant
elle.
   Malheureusement, si elle a certes appliqué le critère de la convention
sur le génocide aux décisions du TPIY, la Cour ne l’a toutefois pas fait
dans la mesure nécessaire.
   La Cour a conclu que des actes de génocide avaient été commis par
« des membres de la VRS [l’armée de la Republika Srpska] à Srebrenica et
à proximité à partir du 13 juillet 1995 » (arrêt, par. 297). Elle s’est pour
cela appuyée sur les conclusions formulées par le TPIY dans les affaires
Krstić et Blagojević (Krstić, IT-98-33-A, Chambre d’appel, arrêt du
19 avril 2004 (ci-après dénommée l’affaire « Krstić ») ; Blagojević et Jokić,
IT-02-60-T, Chambre de première instance I, jugement du 17 janvier 2005
(ci-après dénommée l’affaire « Blagojević »)).
   Les deux intéressés (seule la condamnation de Krstić n’est plus suscep-
tible d’appel) ont été déclarés coupables d’un crime établi par le Statut du
Tribunal (art. 7, par. 1) mais non reconnu par la convention sur le géno-
cide, à savoir l’aide et l’encouragement à la commission du génocide.
Comme l’a conclu le TPIY, ni Krstić ni Blagojević n’avaient eu d’inten-
tion génocidaire (« [l]a Chambre de première instance n’a, à l’évidence,
pas suffisamment démontré que Radislav Krstić était animé d’une inten-
tion génocidaire » (Krstić, par. 134)). Le Tribunal, se fondant sur son Sta-

                                                                            336

        APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. SKOTNIKOV)             376

tut, a dit que les personnes ayant prêté une aide et une assistance pou-
vaient être déclarées coupables d’avoir aidé et encouragé à perpétrer un
génocide sans avoir d’intention génocidaire. La convention sur le géno-
cide exige en revanche l’existence d’une intention génocidaire pour cha-
cun des actes proscrits qu’elle énumère, ce que le TPIY a lui-même
reconnu (Krstić, par. 142) et que les Parties n’ont pas contesté.
   En conséquence, ces deux condamnations pour des chefs d’accusation
liés au génocide — qui sont jusqu’ici les seules — ne pouvaient être prises
en considération par la Cour puisque sa compétence était, contrairement
à ces condamnations, uniquement fondée sur la convention sur le géno-
cide.
   Ces deux décisions n’en étaient pas moins pertinentes aux fins de
l’affaire portée devant la Cour dans la mesure où elles indiquent qu’un
génocide a eu lieu à Srebrenica. D’ailleurs, en dernière analyse, le raison-
nement suivi dans le présent arrêt repose entièrement sur cette conclusion
particulière du TPIY.
   Se pose toutefois la question de savoir si cette conclusion s’inscrit ou
non dans le cadre spécifique de la convention sur le génocide.
   La manière dont le TPIY a traité la question de l’intention génocidaire,
entre autres, suggère une réponse négative. Dans l’affaire Blagojević, la
Chambre de première instance a conclu que des forces serbes de Bosnie
avaient eu l’intention de détruire la population musulmane de Srebrenica
(Blagojević, par. 677). Dans l’affaire Krstić, le TPIY a visé un peu plus
précisément certains membres de l’état-major principal de la VRS. La
Chambre d’appel a déclaré que, en concluant que certains membres (non
désignés ou inconnus) de l’état-major principal de la VRS avaient eu
l’intention de détruire les Musulmans de Bosnie présents à Srebrenica, la
Chambre de première instance « n’a[vait] pas contrevenu aux exigences
juridiques qui s’attachent au génocide » (Krstić, par. 38).
   De manière révélatrice, la Chambre d’appel n’a pas déclaré que la
Chambre de première instance n’avait pas contrevenu aux exigences juri-
diques de la convention sur le génocide, car, par exemple, je doute fort
que, d’après la Convention, l’intention génocidaire, qui est un élément
moral à établir dans le cadre d’une procédure pénale, puisse être démon-
trée sans que celui ou ceux qui en étaient animés soient jugés (ou, à tout
le moins, désignés avec les preuves nécessaires à l’appui). En fait, le Tri-
bunal a lui-même reconnu la nécessité de disposer d’informations sur
l’état d’esprit des auteurs présumés pour déduire que ceux-ci étaient mus
par l’intention génocidaire.
   Dans l’affaire Stakić, il a déclaré :

       « A la lumière de tous les témoignages présentés, la Chambre de
    première instance estime qu’on ne lui a pas fourni les informations
    nécessaires sur l’état d’esprit des auteurs présumés qui se situaient
    au-dessus de Milomir Stakić dans la structure politique pour lui per-
    mettre de conclure que ces derniers étaient mus par l’intention spéci-
    fique au génocide. » (IT-97-24-T, jugement du 31 juillet 2003, par. 547.)

                                                                         337

        APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. SKOTNIKOV)               377

  Il est très difficile de concilier cette exigence relative aux « informations
nécessaires sur l’état d’esprit des auteurs présumés », qui est pleinement
compatible avec la convention sur le génocide, et le raisonnement suivi
par le TPIY dans l’affaire Krstić :
       « On peut aussi conclure qu’une atrocité particulière a été commise
     avec une intention génocidaire même lorsque les individus auxquels
     cette intention peut être prêtée ne sont pas précisément identifiés. »
     (Krstić, par. 34.)
Non seulement ce raisonnement ne semble pas conforme aux exigences de
la convention sur le génocide, mais il soulève également certaines ques-
tions quant à l’équité de la procédure pénale et à l’exactitude des conclu-
sions auxquelles elle a donné lieu. Qu’adviendrait-il si, par exemple, à un
stade ultérieur, lors d’un éventuel procès de membres de l’état-major
principal de la VRS non désignés jusqu’ici, le Tribunal, après avoir
obtenu les « informations nécessaires sur l’état d’esprit des auteurs présu-
més », concluait que ceux-ci n’étaient pas animés de l’intention génoci-
daire ? A moins que ces personnes soient coupables avant même d’avoir
été jugées ? Et, puisque tel n’est pas le cas, se pose toujours la question de
savoir si le massacre de Srebrenica peut être qualifié de génocide.
   Dans ces conditions, la Cour aurait dû conclure que la commission à
Srebrenica du génocide ou des autres actes énumérés à l’article III n’avait
pas été suffisamment établie.
   En dépit des difficultés que j’éprouve face à la manière dont la Cour a
interprété la convention sur le génocide, comme je l’ai indiqué plus tôt,
ainsi que, par suite, face au libellé des paragraphes 2, 3 et 4 du dispositif
de l’arrêt, il m’a été possible de voter en faveur de ces paragraphes
puisque, en substance, ils répondent bien à la question fondamentale
en l’affaire : le défendeur n’est pas responsable du génocide ou de l’un
quelconque des autres actes énumérés à l’article III. Mon adhésion à ces
paragraphes ne change rien à ma position, à savoir qu’il n’a pas été
suffisamment établi que le massacre de Srebrenica pouvait être
qualifié de génocide.
   L’autre difficulté que j’éprouve concerne la manière dont la Cour a
appréhendé l’obligation de prévention figurant dans la convention sur le
génocide, qui me semble extraordinairement large.
   Les vues formulées par le demandeur au sujet de la prévention étaient
tout à fait raisonnables :
        « Cette obligation est formulée d’une manière très générale et,
     pour ainsi dire, introductive à l’article I, qui reprend de près le titre
     de la Convention. Des dispositions ultérieures, que l’on trouve aux
     articles IV à VIII, viennent apporter toute une série de spécifications
     et de précisions indispensables aux fins de sa mise en œuvre. Ces
     autres dispositions, cependant, sont surtout centrées sur la répres-
     sion, alors que la prévention fait l’objet d’une réglementation bien
     peu développée.

                                                                           338

        APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. SKOTNIKOV)               378

        Il est vrai cependant qu’aucune frontière précise ne saurait être
     établie entre prévention et répression. En effet, d’une part, un appa-
     reil répressif bien organisé et en mesure d’infliger des sanctions
     appropriées par rapport à la gravité du crime joue — on le sait
     bien — un rôle préventif très important ; et, d’autre part, une pré-
     vention efficace requiert la répression d’éventuels actes prépara-
     toires du génocide (comme l’entente en vue de commettre le géno-
     cide ou la tentative de génocide), ou encore d’actes constitutifs de
     l’incitation à commettre le génocide. Autrement dit, la punition
     de la plupart des actes dits « ancillaires » qu’identifie l’article III
     de la Convention ... joue un rôle certain en matière préventive,
     sans évidemment épuiser le champ des mesures de prévention. »
     (CR 2006/11, p. 16, par. 1-2.)
        « L’absence de limitations territoriales de l’obligation de prévenir
     et réprimer le crime de génocide, que [la Cour a] mise en évidence
     en 1996, signifie donc qu’un Etat partie à la Convention doit s’acquit-
     ter de cette obligation même en dehors de sa sphère de souveraineté
     territoriale quand il exerce — que ce soit légalement ou illégale-
     ment — un contrôle effectif sur un territoire extérieur à ses frontières
     en y assumant des prérogatives de la puissance publique. » (Ibid.,
     p. 20, par. 12.)
Le défendeur n’a pas contesté cette approche. Pour sa part, il a indiqué
que « [l]es mesures de prévention seraient les actes législatifs incriminant
le génocide » (CR 2006/20, p. 21, par. 343) et que
     « la convention sur le génocide ne peut s’appliquer que lorsque l’Etat
     concerné exerce une compétence territoriale dans les régions où les
     violations de la Convention se seraient produites » (CR 2006/16,
     p. 15, par. 20).
   Les Parties n’étaient donc pas divisées sur l’interprétation de l’obliga-
tion de prévention. Pourtant, la Cour a choisi de se prononcer sur le sujet
en déclarant que « le devoir de prévention met à la charge des Etats des
obligations positives — faire de leur mieux pour que ces actes ne se pro-
duisent pas » (arrêt, par. 432), avant d’ajouter que
     « un Etat peut être considéré comme ayant violé son obligation de
     prévention même s’il n’avait pas acquis la certitude, au moment où il
     aurait dû agir mais s’en est abstenu, qu’un génocide était sur le
     point, ou en train, d’être commis : il suffit ... qu’il ait eu connais-
     sance, ou eût dû normalement avoir connaissance, de l’existence
     d’un risque sérieux de commission d’actes de génocide » (arrêt,
     par. 432).
   La Cour assimile ainsi la notion de « due diligence » à l’obligation de pré-
vention dictée par la convention sur le génocide et l’applique à la scène
internationale, dans laquelle des Etats différents ayant des capacités dif-
férentes « à influencer effectivement l’action des personnes susceptibles de

                                                                           339

        APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. SKOTNIKOV)            379

commettre, ou qui sont en train de commettre, un génocide » (arrêt,
par. 430) doivent, chacun dans la mesure de sa capacité « à influencer »,
faire de leur mieux pour faire en sorte que des actes de génocide n’aient
pas lieu.
   L’on peut certes voir là un appel louable aux nations du monde afin
qu’elles fassent tout leur possible pour prévenir le génocide, mais il ne
s’agit pas de la juste interprétation de la Convention en vertu du droit
international coutumier, tel qu’il est exprimé aux articles 31 et 32 de la
convention de Vienne sur le droit des traités. Le contenu que la Cour
donne à l’obligation de prévenir (au lieu de l’interpréter) représente une
déclaration d’ordre politique qui excède manifestement le cadre spé-
cifique de la convention sur le génocide.
   Voici ce que la Cour aurait selon moi dû déclarer sur le sujet : un Etat
manque à son obligation de prévention au regard de la convention sur le
génocide dès lors qu’un génocide est commis sur le territoire à l’égard
duquel il exerce sa juridiction ou qui se trouve sous son contrôle. Même
si les auteurs du crime ne font pas partie de ses organes ou des personnes
susceptibles d’engager sa responsabilité en vertu du droit international
coutumier, ce manquement demeure. Même s’il prend les mesures exhaus-
tives qui sont requises par la Convention, comme les mesures législatives
pertinentes, l’Etat en question manque toujours à son obligation de pré-
vention si un génocide a lieu sur le territoire qui relève de sa juridiction
ou de son contrôle. Le devoir de prévention constitue une obligation de
résultat, non de comportement.
   Au lieu de cela, la Cour a introduit une conception de l’obligation de
prévention qui est certes séduisante du point de vue politique, mais vague
sur le plan juridique, et même difficile à apprécier en droit, le facteur
essentiel du contrôle étant remplacé par une notion fort subjective
d’influence. Je ne pense pas que, en interprétant l’obligation de préven-
tion comme une obligation de comportement et non de résultat (arrêt,
par. 430), ce qui constitue un élément logique de la conception exposée
ci-dessus, la Cour ait servi la cause de la prévention du génocide.
   Dès lors, je n’ai pu m’associer à la conclusion de la Cour figurant au
paragraphe 5 du dispositif. En outre, mon vote négatif sur ce paragraphe
reflète également ma position, que j’ai exposée plus haut, à savoir qu’il
n’a pas été suffisamment établi que le massacre de Srebrenica pouvait être
qualifié de génocide.
   Pour cette dernière raison, je n’ai pu souscrire à la conclusion formulée
par la Cour au paragraphe 7 du dispositif quant au non-respect, par le
défendeur, des mesures conservatoires qu’elle avait indiquées le 8 avril et
le 13 septembre 1993. J’estime tout de même que les autorités de la Répu-
blique fédérale de Yougoslavie n’ont pas donné la suite qui convenait à
ces ordonnances. Si elles l’avaient fait, il aurait peut-être été possible
d’éviter ainsi un grand nombre des atrocités qui ne relèvent pas du géno-
cide. Le défendeur n’a pas nié que ces atrocités avaient eu lieu en Bosnie-
Herzégovine pendant la période pertinente.
   J’ai adhéré à la conclusion contenue au paragraphe 6 puisque le défen-

                                                                        340

        APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. SKOTNIKOV)            380

deur n’a pas indiqué clairement à la Cour qu’il avait fait tout ce qui était
en son pouvoir en vue d’arrêter et de transférer Ratko Mladić, accusé de
génocide et de complicité de génocide, au Tribunal pénal international
pour l’ex-Yougoslavie afin qu’il y soit jugé.
  J’approuve la décision formulée par la Cour au paragraphe 8 du dis-
positif quant à l’obligation du défendeur de coopérer avec ce tribunal
concernant les personnes accusées de génocide ou de l’un quelconque des
autres actes proscrits par l’article III de la Convention.

                                           (Signé) Leonid SKOTNIKOV.




                                                                        341

